UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7446


ROBERT L. FUNCHES,

                Plaintiff – Appellant,

          v.

CITY OF PETERSBURG, VA CIRCUIT COURT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00819-HEH)


Submitted:   February 20, 2015            Decided:   March 31, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Funches, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert    L.    Funches    appeals     the    district      court’s       order

dismissing      his     42   U.S.C.    § 1983     (2012)      complaint     without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012).                     We have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for   the    reasons     stated    by   the     district       court.

Funches v. City of Petersburg, No. 3:13-cv-00819-HEH (E.D. Va.

Sept. 4, 2014).         We deny Funches’s motions to appoint counsel,

amend   his     complaint,      extend    the     filing   deadline       to     file

additional briefs, and for a transcript at government expense.

We   dispense    with    oral   argument     because    the    facts   and      legal

contentions     are   adequately      presented    in   the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2